DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 12/19/21 have been fully considered but they are not persuasive. 
Encompassing 
The applicant alleges “all references to ion energy are removed in claims 1, 7, and 13. Applicant further notes that claim 38 is amended to remove the inconsistencies therein. As such, the questions to the ion energy limitations in the claims, including those directed to the priority benefit of U.S. Application No. 14/007,999, are now moot.” The examiner disagrees. As noted below, the claims disclose “comprising”, and the term "comprising" leaves the claim open for the inclusion of unspecified ingredients even in major amounts. Moreover, the deletion of the term “ion energies greater than 0 eV and less than or equal to 2000 eV” would expand the claim scope and the claim scope would now include zero, as disclosed in the as filed specfication. 
The applicant alleges “[t]he simple fact that the subject matter of a dependent claim serves to limit the scope of an independent claim does not subsequently mean that the independent claim encompasses and is limited to all of the subject matter contained in the dependent claim.” The examiner does not allege the independent claim is “limited to all of the subject matter contained in the dependent claim” but does note the “independent claim encompasses… the subject matter contained in the dependent claim”. Both MPEP 2164.08 and 
Moreover, and most importantly, claims 1 and 5 must also encompass aluminum with up to about 10% silicon, i.e., Type 1 silicon, because claims 3 and 7, which depend from claims 1 and 5, respectively, expressly recite "up to about 10% silicon." Under the doctrine of claim differentiation, dependent claims are presumed to be of narrower scope than the independent claims from which they depend. See RF Del, Inc. v. Pac. Keystone Techs., Inc., 326 F.3d 1255 , 1264 (Fed.Cir.2003) (stating that an independent claim is usually accorded a scope greater than its dependent claims); see also 35 U.S.C. § 112 , ¶ 4 (2000) ("[A] claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers."). That presumption is applicable in this case and has not been rebutted. If the dependent claims expressly recite "up to about 10%" silicon, then the independent claims, which must be at least as broad as the claims that depend from them, must include aluminum coatings with "up to about 10%" silicon.
AK Steel Corp. v. Sollac & Ugine, 344 F.3d 1234, 1242, 68 U.S.P.Q.2d 1280, 1286, 2003 BL 35679, at *7 (Fed. Cir. 2003)

Therefore the applicant’s arguments regarding encompassing are unpersuasive. 

Writen Description regarding the claimed plasma treatment 
The applicant alleges “given the written description and the knowledge of one having ordinary skill in the art, the skilled artisan would have known the lower limits of the ion energies of N2 gas, O2 gas or argon gas with the range of 0 to 2000 eV that could be effectively used for plasma discharge”. The examiner disagrees. The applicant has not provided any evidence that one of ordinary skill would have known “the lower limits of the ion energies of N2 gas, O2 gas or argon gas with the range of 0 to 2000 eV that could be effectively used for plasma discharge”. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).”  Therefore, the applicant’s argument is unpersuasive. 
The applicant alleges “the presence of an ion energy, as previously noted by Applicant, could theoretically be small, as previously noted, one having ordinary skill in the art would be aware that there are certain lower limits of ion energies at which N2 gas, O2 gas, or argon gas could be used to effect plasma discharge, with ion energies underneath such limits being ineffective at accomplishing plasma discharge.” Once again,  the applicant has not provided evidence “one having ordinary skill in the art would be aware that there are certain lower limits of ion energies at which N2 gas, O2 gas, or argon gas could be used to effect plasma discharge”. Again, MPEP 716.01(c) II [R-10.2019] is clear “[t]he arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).”  Therefore, the applicant’s argument is unpersuasive.

Prior Art Rejection
The applicant alleges Kerdiles does not disclose a “native oxide”. The examiner disagrees. The examiner has provided evidence the on 3/16/21, via the “Semiconductor Glossary”, that term native oxide is broad, and would encompass the oxide of the material/solid. The applicant then tries to differentiate the claimed native oxide by alleging the claimed native oxide is produced by a native oxide process. However, the claims do not explicitly claim the native oxide process that produces a specific native oxide that would define the claim over the prior art. In addition,  the attorney once again fails to cite any evidence. Again, MPEP 716.01(c) II [R-10.2019] is clear “[t]he arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).”  Lastly, during examination, claim terms, such as “native oxide”, must be given their broadest reasonable construction consistent with the Specification. In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379 (Fed. Cir. 2007). This approach is not unfair to applicants, because “before a patent is granted the claims are readily amended as part of the examination process.”Burlington Indus., Inc. v. Quigg, 822 F.2d 1581, 1583 (Fed. Cir. 1987). It also “serves the public interest by reducing the possibility that claims, finally allowed, will be given broader scope than is justified.” In re Yamamoto, 740 F.2d 1569, 1571-72 (Fed. Cir. 1984).  Therefore, the applicant’s argument is unpersuasive.
The applicant alleges there is no teaching or suggestion of a native oxide by Currie. The examiner disagrees. The examiner notes that Currie discloses silicon oxide which is a native oxide of silicon. Moreover, the rejection has been clarified in the current office action. Therefore, the applicant’s argument is unpersuasive.
The applicant alleges “[t]here is no teaching in Currie of reservoir formation, the filling of reservoirs, and the chemical reaction leading to the reaction product growth recited in the independent claims and subsequent gap closures recited in certain dependent claims.” The examiner disagrees. The examiner detailed in the last office action how the process steps of Currie would result in the same claimed results (ie reservoir formation, the filling of reservoirs, and the chemical reaction leading to the reaction product growth recited in the independent claims). The Federal Circuit predecessor court held “[w]here ... the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.” In re Best, 562 F.2d 1252, 1255 (CCPA 1977). “This burden,” the court explained, “is applicable to product and process claims reasonably considered as possessing the allegedly inherent characteristics.” Id. Moreover, the court continued, “[w]hether the rejection is based on ‘inherency’ under 35 U.S.C. § 102, on ‘prima facie obviousness' under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” Id. Therefore, since the applicant has not provided any evidence that Currie fails form reservoirs, fill reservoirs or the chemical reaction leading to the reaction product growth, the applicant’s argument is unpersuasive.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6-8, 12-14, 33-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 discloses a plasma discharge. Claim 1 also disclose “comprising”. See MPEP 2163 II A 1 [R-10.2019]:
The transitional term "comprising" (and other comparable terms, e.g., "containing," and "including") is "open-ended" in that it covers the expressly recited subject matter, alone or in combination with unrecited subject matter. See, e.g., Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("‘Comprising’ is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim."); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("comprising" leaves the "claim open for the inclusion of unspecified ingredients even in major amounts")
The examiner submits the specification paragraph [0028] discloses “the plasma discharge, N2 gas, O2 gas or argon gas with ion energies in the range from 0 to 2000 eV is used”. 
The examiner submits the specification paragraph [0069] discloses “O2 ions with ion energies in the range between 0 and 2000 eV”. (This statement from paragraph [0069] does not include N2 and Argon gasses.)
The examiner understands both paragraphs [0028] and [0069]  would encompass energies of 0 eV to 5 eV.

In the response filed 6/11/21 the applicant alleges “[t]he range extending down to 0 eV shows that an ion energy, no matter how small, could be effective.” The examiner notes the applicant has not explicitly disclosed a functional/effective lower bound for the ion energy range, in the originally filed specification. 
Although the current claims do not explicitly disclose “0 and 2000 eV”, the examiner submits the current claims would encompass 0 and 2000 eV, because the current claims use the terms comprising and the applicant deleted the term “with ion energies greater than 0 eV and less than or equal to 2000 eV”. (The deletion of the limitation “with ion energies greater than 0 eV and less than or equal to 2000 eV” makes the claim broader.) 






Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 2, 6, 8, 12, 14, 33-35 and 38  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Currie et al. (US 2007/0054465) in view of Kerdiles (US 2006/0240642).
Regarding claim 1, Currie disclose forming a first reservoir in a surface layer on the first contact surface (plasma treatment of 160, 170) and a second reservoir in a surface layer on the second contact surface (oxygen plasma treatment of 250)[0032], the surface layers of the first and second contact surfaces being comprised of native oxide (160) (250)(silicon oxide)[0026,0032] materials of second educts respectively contained in reaction layers of the first and second substrates [0032]; partially filling and filling the first and second reservoirs with one or more first educts (after the plasma, by exposing the contact surface to cleaning mixture and deionized water [0032]) ([0032] discloses the plasma may occur before or after the wet clean); and growing a reaction product having a molar volume that is greater a molar volume of the second educts by bringing one or more portions of the first contact surface into contact [0032] with one or more portions of the second contact surface to react the first educts filled in.the first reservoir with the second educts contained in the reaction layer of the second substrate, the reaction product serving to at least partially strengthen a permanent bond formed between the first and second contact surface wherein the (cleaning mixture) reacting takes place at a temperature between room temperature and 200°C(60°C)[0032], during a maximum 12 day period (10 minutes). (The examiner submits the Currie reference would grow the same reaction product because the Currie reference discloses the same steps and same materials therefore one would expect the results.) 
Currie fails to  disclose ion energies greater than 0 eV and less than or equal to 2000 eV.
Currie fails to disclose a native oxide layer with a certain average  thickness of .1 nm and 5 nm. 
Kerdiles disclose energies of  10 eV and less than or equal to 2000 eV [0012, 0030, 0084]. (Plasma species are ions of oxygen and argon [0050, 0051, 0085]).
Kerdiles disclose a “native” silicon oxide layer with a thickness of 6 angstroms [0080] and treated silicon oxide of 37 angstroms [0082]. 
It would have been obvious to one of ordinary skill in the art to combine Currie and Kerdiles to form a treated/disturbed silicon oxide with a thickness of 37 angstroms because will improve bonding between wafers [Kerdiles 0078].
Currie and Kerdiles disclose the claimed invention except for greater than 0 eV and less than or equal to 2000 eV. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use energies of 100 eV and less than or equal to 2000 eV, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In Re Aller, 105 USPQ 233. Moreover, controlling the implant energy into the “native” silicon oxide will allowing one to form a disturbed region that is continuous and uniform [Kerdiles, 0086].
Regarding claim 2, Currie disclose the same method so one would expect the same results (i.e. diffusion). 
Regarding claim 6, Currie disclose a plasma treatment [0032]. 
Regarding claims  8, 33-35 Currie disclose the same method so one would expect the same results.  
Regarding claim 12, Currie disclose the same method so one would expect the same results. 
Regarding claim 14, Currie disclose the same method so one would expect the same results.  
Regarding claim 38, Currie disclose forming a first reservoir in a surface layer on the first contact surface (plasma treatment of 160, 170) and a second reservoir in a surface layer on the second contact surface (oxygen plasma treatment of 250)[0032], the surface layers of the first and second contact surfaces being comprised of native oxide (160) (250)(silicon oxide)[0026,0032] materials of second educts respectively contained in reaction layers of the first and second substrates [0032]; partially filling and filling the first and second reservoirs with one or more first educts (after the plasma, by exposing the contact surface to cleaning mixture and deionized water [0032]) ([0032] discloses the plasma may occur before or after the wet clean); and growing a reaction product having a molar volume that is greater a molar volume of the second educts by bringing one or more portions of the first contact surface into contact [0032] with one or more portions of the second contact surface to react the first educts filled in.the first reservoir with the second educts contained in the reaction layer of the second substrate, the reaction product serving to at least partially strengthen a permanent bond formed between the first and second contact surface wherein the (cleaning mixture) reacting takes place at a temperature between room temperature and 200°C(60°C)[0032], during a maximum 12 day period (10 minutes). (The examiner submits the Currie reference would grow the same reaction product because the Currie reference discloses the same steps and same materials therefore one would expect the results.) 
Currie fails to  disclose ion energies greater than 0 eV and less than or equal to 2000 eV.
Currie fails to disclose a native oxide layer with an average thickness in a range between .1nm and 5 nm. 
Kerdiles disclose energies of  10 eV and less than or equal to 2000 eV [0012, 0030, 0084]. (Plasma species are ions of oxygen and argon [0050, 0051, 0085]).
Kerdiles disclose a “native” silicon oxide layer with a thickness of 6 angstroms [0080] and treated silicon oxide of 37 angstroms [0082]. 
It would have been obvious to one of ordinary skill in the art to combine Currie and Kerdiles to form a treated/disturbed silicon oxide with a thickness of 37 angstroms because will improve bonding between wafers [Kerdiles 0078].
Currie and Kerdiles disclose the claimed invention except for greater than 0 eV and less than or equal to 2000 eV. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use energies of 100 eV and less than or equal to 2000 eV, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In Re Aller, 105 USPQ 233. Moreover, controlling the implant energy into the “native” silicon oxide will allowing one to form a disturbed region that is continuous and uniform [Kerdiles, 0086].

Claim 7  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Currie et al. (US 2007/0054465) in view of Kerdiles (US 2006/0240642)and Tuttle (US 2007/0048994).
Regarding claims 7, Currie disclose forming a first reservoir in a surface layer on the first contact surface (plasma treatment of 160, 170) and a second reservoir in a surface layer on the second contact surface (oxygen plasma treatment of 250)[0032], the surface layers of the first and second contact surfaces being comprised of native oxide (160) (250)(silicon oxide)[0026,0032] materials of second educts respectively contained in reaction layers of the first and second substrates [0032]; partially filling and filling the first and second reservoirs with one or more first educts (after the plasma, by exposing the contact surface to cleaning mixture and deionized water [0032]) ([0032] discloses the plasma may occur before or after the wet clean); and growing a reaction product having a molar volume that is greater a molar volume of the second educts by bringing one or more portions of the first contact surface into contact [0032] with one or more portions of the second contact surface to react the first educts filled in.the first reservoir with the second educts contained in the reaction layer of the second substrate, the reaction product serving to at least partially strengthen a permanent bond formed between the first and second contact surface wherein the (cleaning mixture) reacting takes place at a temperature between room temperature and 200°C(60°C)[0032], during a maximum 12 day period (10 minutes). (The examiner submits the Currie reference would grow the same reaction product because the Currie reference discloses the same steps and same materials therefore one would expect the results.) 
Currie fails to  disclose ion energies greater than 0 eV and less than or equal to 2000 eV.
Kerdiles disclose energies of  10 eV and less than or equal to 2000 eV [0012, 0030, 0084]. (Plasma species are ions of oxygen and argon [0049, 0050, 0084]).
Currie and Kerdiles disclose the claimed invention except for greater than 0 eV and less than or equal to 2000 eV. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use energies of 100 eV and less than or equal to 2000 eV, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In Re Aller, 105 USPQ 233. Moreover, controlling the implant energy will allowing one to form a disturbed region that is continuous and uniform [Kerdiles 0085].
Currie fails to  disclose the surface layer of said first contact surface is comprised of an amorphous material produced by thermal oxidation.
Tuttle disclose forming a silicon oxide (amorphous layer) by thermal oxidation [0045] and the method of forming the insulation layer is known in the art [0045]. 
The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. (Thermal silicon oxide will perform as an insulator and is amorphous.)
One of ordinary skill in the art would have recognized that the results of the combination were predictable. (Forming an amorphous silicon oxide by thermal oxidation was known (Tuttle, [0045]).
Claim 13  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Currie et al. (US 2007/0054465) in view of Kerdiles (US 2006/0240642).
Regarding claims 13, Currie disclose forming a first reservoir in a surface layer on the first contact surface (plasma treatment of 160, 170) and a second reservoir in a surface layer on the second contact surface (oxygen plasma treatment of 250)[0032], the surface layers of the first and second contact surfaces being comprised of native oxide (160) (250)(silicon oxide)[0026,0032] materials of second educts respectively contained in reaction layers of the first and second substrates [0032]; partially filling and filling the first and second reservoirs with one or more first educts (after the plasma, by exposing the contact surface to cleaning mixture and deionized water [0032]) ([0032] discloses the plasma may occur before or after the wet clean); and growing a reaction product having a molar volume that is greater a molar volume of the second educts by bringing one or more portions of the first contact surface into contact [0032] with one or more portions of the second contact surface to react the first educts filled in.the first reservoir with the second educts contained in the reaction layer of the second substrate, the reaction product serving to at least partially strengthen a permanent bond formed between the first and second contact surface wherein the (cleaning mixture) reacting takes place at a temperature between room temperature and 200°C(60°C)[0032], during a maximum 12 day period (10 minutes). (The examiner submits the Currie reference would grow the same reaction product because the Currie reference discloses the same steps and same materials therefore one would expect the results.) 
Currie fails to  disclose ion energies greater than 0 eV and less than or equal to 2000 eV.
Currie fails to disclose a native oxide layer with an average thickness in a range between .1nm and 5 nm. 
Kerdiles disclose energies of  10 eV and less than or equal to 2000 eV [0012, 0030, 0084]. (Plasma species are ions of oxygen and argon [0049, 0050, 0084]).
Kerdiles disclose a “native” silicon oxide layer with a thickness of 6 angstroms [0080] and treated silicon oxide of 37 angstroms [0082]. 
It would have been obvious to one of ordinary skill in the art to combine Currie and Kerdiles to form a treated/disturbed silicon oxide with a thickness of 37 angstroms because will improve bonding between wafers [Kerdiles 0078].

Currie and Kerdiles disclose the claimed invention except for greater than 0 eV and less than or equal to 2000 eV. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use energies of 100 eV and less than or equal to 2000 eV, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In Re Aller, 105 USPQ 233. Moreover, controlling the implant energy will allowing one to form a disturbed region that is continuous and uniform [0085].
The examiner submits the combination of steps in Currie and Kerdiles would result in an average distance (B) between the first reservoir and the reaction layer of the second substrate immediately before the reacting is between 0.1 nm and 15 nm, because Currie and Kerdiles disclose the same method. Therefore, one would reasonably expect the same results.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY SMITH/Primary Examiner, Art Unit 2817